Citation Nr: 1755333	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The Veteran testified at a hearing before the undersigned in February 2011.  A transcript of the hearing is associated with the Veteran's file.  The current issue was raised by the record and remanded for further development in January 2017


FINDINGS OF FACT

1. The Veteran holds undergraduate and graduate degrees in mechanical engineering, metallurgy and computer aided design.  His postservice occupational experience includes work as a vice president for Navy inservice engineering and support, and as an election officer for a county election board.  He has served as a community association manager.

2.  The Veteran is service connected for bilateral anterior subcapsular cataracts, evaluated as 30 percent disabling; gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis, status post Nissen fundoplication with scars, evaluated as 30 percent disabling; left knee degenerative joint disease, evaluated as 10 percent disabling; a thoracic strain with a T6 fracture deformity, evaluated as 10 percent disabling; a lumbar strain, evaluated as 10 percent disabling; varicose veins of each lower extremity, each evaluated as 10 percent disabling; a tender left index finger scar, evaluated as 10 percent disabling; and for bilateral hearing loss, recurrent otitis externa, and a left thorax scar, each evaluated as noncompensable.  The combined rating is 80 percent.

3.  The Veteran's service-connected disabilities alone do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based upon individual unemployability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pertinent Law and Regulations

In order to establish entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992), Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a total disability rating based upon individual unemployability is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a total disability rating based upon individual unemployability claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).  The appropriate inquiry "is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment."  Van Hoose, 4 Vet.App. at 363 quoted in McGill v. McDonald, No. 13-0834, 2014 U.S. App. Vet. Claims LEXIS 1510, at *12 (Vet. App. Sep. 2, 2014)

The regulatory scheme for a total disability rating includes both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation, while the subjective criteria, set forth at 38 C.F.R. § 4.16 (a), provide for a total disability rating based upon individual unemployability when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16 (b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16  (a).  Id.  

The Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was raised in the context of a claim for an increased rating for his service connected gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis status post Nissen fundoplication with scars.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

For the entire period on appeal, the Veteran has been service connected for bilateral anterior subcapsular cataracts, evaluated as 30 percent disabling; gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis, status post Nissen fundoplication with scars, evaluated as 30 percent disabling; left knee degenerative joint disease, evaluated as 10 percent disabling; a thoracic strain with a T6 fracture deformity, evaluated as 10 percent disabling; a lumbar strain, evaluated as 10 percent disabling; varicose veins of each lower extremity, each evaluated as 10 percent disabling; a tender left index finger scar, evaluated as 10 percent disabling; and for bilateral hearing loss, recurrent otitis externa, and a left thorax scar, each evaluated as noncompensable.  The combined rating is 80 percent.

Although the Veteran is rated 80 percent disabled over all, none of his individual disabilities are rated at 40 percent or higher, therefore, the Veteran does not meet the minimum percentage requirements for consideration of a total disability rating based upon individual unemployability under 38 C.F.R. § 4.16 (a) during the appeal period.  See 38 C.F.R. § 3.340, 3.341, 4.16(a).  However, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).

The Veteran contends that his service-connected disabilities prevent him from working.  In his April 2017 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he is unable to work due to chronic fatigue, insomnia, pain, tooth loss and marital disruption due to gastroesophageal reflux disease with hiatal hernia and Barrett's esophagitis status post Nissen fundoplication with scars. 

The Veteran has a bachelor's degree in mechanical engineering, and a master's degree in mechanical engineering, metallurgy and computer aided design.  In his application for compensation based on individual unemployability, the Veteran reported working in 2005 as vice president for Navy in-service engineering and support.  He reported several short hospitalizations between 2000 and 2007, while still working full time.  He reported last working full time in 2008 with part time employment since 2012.  From 2012 to 2016 he worked 20 hours a week between September and either late October or early November of each year for a county elections office.  There was no time lost due to illness. 

The Veteran stated that he did not leave his last full time job because of disability, although he reported an increasing need to take leave with and without pay to attend numerous in-patient and out-patient treatments and surgeries.  The appellant stated that this was "an obvious factor in my involuntary termination." 

The Veteran is not formally service connected for chronic fatigue, insomnia, or marital disruption.  The Veteran has stated several times that his reflux symptoms require him to sleep upright in a chair and that he rarely obtains more than a single hour of continuous sleep, leading to fatigue.  Further, the April 2016 VA examiner does state that his esophageal conditions impacted his ability to work.  The examiner noted that the Veteran's complaints were subjective in nature and that the appellant was following the standard lifestyle changes for his gastroesophageal reflux disorder.  The record shows that the Veteran's symptoms due to his gastrointestinal disorder are decreased by sleeping upright and by modifying his meals. 

When considering whether the Veteran's esophageal conditions impact his ability to work, the examiner did not distinguish those conditions that are service connected from those that are not.  Further, the Veteran's gastrointestinal symptoms are considered by the rating scheme.  The Veteran is not service connected for fatigue or insomnia.  His claimed reasons for an inability to work are not service connected and the evidence does not show that his service connected disabilities either alone or in combination with each other are so disabling that they preclude all forms of substantially gainful employment that are consistent with his education and occupational experience.  

In this respect, it must be noted that substantially gainful employment is any form of employment which provides an income above the poverty threshold for an individual.  In 2017 the poverty threshold is $12,060 per year for an individual.  https://www.healthcare.gov/glossary/federal-poverty-level-FPL/  Given the appellant's educational and occupational experience the Board finds that, nothwithstanding his multiple service connected disorders, employment opportunities exist for the Veteran to find work in the national economy.  

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to total disability evaluation based on individual unemployability due to service connected disorders. A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to individual unemployability is appropriate only when a veteran's unemployability is the result of a service-connected disability. See M21, Part IV, Subpart ii, Chapter 2(F)(24)(c).  Further, being unemployed or underemployed does not mean that a veteran is unemployable by reason of service-connected disabilities alone.  The standard for entitlement to a total disability rating due to individual unemployability inquiry is not whether the Veteran could work his exact same job again.  Rather, the relevant inquiry is whether service-connected disabilities alone prevent this Veteran from securing and following all forms of substantially gainful employment; i.e. do the service connected disorders alone prevent the Veteran from performing the physical and mental acts required by employment in any capacity.  See 38 C.F.R. § 4.16; Van Hoose, 4 Vet. App. at 363.  This determination would include a consideration of other types of employment settings that may or may not necessarily be substantially similar or exactly the same as the Veteran's prior employment.

Looking at all of the Veterans service connected disabilities individually and together, there is evidence showing a bar to all forms of physical or sedentary work, and it is evident that any difficulties associated with his service connected disabilities could be solved by reasonable accommodations by any prospective employer. 

For the foregoing reasons, the Board concludes that the Veteran's service-connected disabilities alone, singly or combined, do no render him unable to secure or follow substantially gainful employment.  As such, referral for extraschedular consideration for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16 (b) is not appropriate in this case.  

As the Veteran does not meet the schedular requirements for a total disability evaluation based on individual unemployability due to service connected disorders and as referral is not warranted, the Veteran's claim is denied.


ORDER

Entitlement to a total disability rating due to individual unemployability is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


